Supreme Court of Florida
                                  ____________

                                  No. SC19-2104
                                  ____________


       IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                   ADMINISTRATION 2.140.

                                 January 28, 2021

PER CURIAM.

      The Court has for consideration comments filed in this case addressing the

amendments to Florida Rule of Judicial Administration 2.140 (Amending Rules of

Court) the Court adopted, on its own motion,1 to allow The Florida Bar’s rules

committees to propose and the Court to adopt procedural rule changes in a more

efficient, timely manner. See In re Amendments to Florida Rule of Judicial

Administration 2.140, 289 So. 3d 1264 (Fla. 2020). The Court now further amends

rule 2.140 as suggested in the comment filed by The Florida Bar’s Rules of

Judicial Administration (RJA Committee).2




      1. See Fla. R. Jud. Admin. 2.140(d).

      2. We have jurisdiction. See art. V, § 2(a), Fla. Const.
                                   Background

      As relevant here, in the February 6, 2020, opinion in this case, the Court

amended rule 2.140 to do away with the set schedule for Bar rules committee

reports and to allow the committees to file rules proposals with the Court whenever

a committee determines rules changes are needed. Id. The amendments became

effective June 1, 2020. Id. Because the amendments were not published for

comment prior to their adoption, interested persons were given an opportunity to

file comments on them with the Court. Id. at 1265. The Court specifically sought

comments and any suggested additional amendments to rule 2.140 from the RJA

Committee. Id. Two comments were filed supporting the Court’s streamlining of

the rulemaking process. One of the supportive comments urges further

amendments to rule 2.140(a)(2), under which the Clerk of this Court refers rule

changes suggested by the public to the appropriate Bar rules committee. The other

supportive comment was filed by the RJA Committee and suggests several

additional amendments to rule 2.140. The RJA Committee’s suggested

amendments were unanimously approved by the Executive Committee of the

Board of Governors of The Florida Bar (Board).

      After considering the comments and suggested rule amendments, the Court

declines to further amend subdivision (a)(2) of rule 2.140, but adopts the additional

amendments to several subdivisions of the rule suggested by the RJA Committee.


                                        -2-
                                   Amendments

      First, as suggested by the RJA Committee, we remove the requirement from

subdivision (b)(2) of rule 2.140 that a rules committee submit its proposals to the

Board before the proposals are ready for the Board’s vote under subdivision (b)(3)

of the rule. As explained in the RJA Committee’s comment, because a rules

committee must publish its proposals for comment, under subdivision (b)(2),

before finally approving them, the Board or any Board member will have an

opportunity to comment on the published proposals. We also adopt the RJA

Committee’s suggested amendment to subdivision (b)(3), which clarifies that the

Board considers and votes on a committee’s proposals after the comments are

reviewed and before the committee files its report with the Court. According to the

RJA Committee’s report, these changes will minimize duplication of review by the

Board and the confusion that has been caused when a committee’s proposals are

submitted to the Board for comment only under subdivision (b)(2).

      As previously amended, subdivision (b)(7) of rule 2.140 provides January 1

of the year following adoption as a standard effective date for rule changes and

recognizes that the Court may make a rule change effective on such other date as

may be requested by the committee or set by the Court. As suggested by the RJA

Committee, we further amend subdivision (b)(7) to provide July 1 of the year of

adoption as an additional standard effective date for rule changes.


                                        -3-
      Finally, we adopt the various grammatical and technical changes to rule

2.140 suggested by the RJA Committee.

                                   Conclusion

      Accordingly, the Florida Rules of Judicial Administration are amended as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective immediately upon the release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL,
and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration

George N. Meros, Jr. and Tiffany A. Roddenberry of Holland & Knight LLP,
Tallahassee, Florida, and William W. Large, on behalf of the Florida Justice
Reform Institute, Tallahassee, Florida; and Michael Jeffrey Korn, Chair,
Jacksonville, Florida, Josephine Gagliardi, Past Chair, Florida Rules of Judicial
Administration Committee, Fort Myers, Florida, Joshua E. Doyle, Executive
Director, and Krys Godwin, Staff Liaison, The Florida Bar, Tallahassee, Florida,

      Responding with comments




                                       -4-
                                    APPENDIX

RULE 2.140.        AMENDING RULES OF COURT

      (a)    [No Change]

      (b)    Rules Proposals.

             (1)   [No Change]

             (2) Before filing a report of proposed rule changes with the
supreme court, the reporting committee shall submit the proposed rule changes to
the board of governors with the committee’s final numerical voting record on each
proposal. Contemporaneously with reporting proposed rule changes to the board of
governors, the committee report shall be furnished to the Speaker of the Florida
House of Representatives, the President of the Florida Senate, and the chairs of the
House and Senate committees as designated by the Speaker and the President, and
published on the website of The Florida Bar and in The Florida Bar News. Any
person desiring to comment upon proposed rule changes shall submit written
comments to the appropriate committee chair(s) as provided in the notice. The
committee shall consider any comments submitted and thereafter report to the
board of governors any revisions to the proposed rule changes. Contemporaneously
with reporting any revisions to the board of governors, the committee’s revised
proposed ruleAny changes made shall be furnished to the Speaker of the Florida
House of Representatives, the President of the Florida Senate, and the chairs of the
House and Senate committees as designated by the Speaker and the President, and
published on the website of The Florida Bar and in The Florida BarThe Florida
Bar News. Any person desiring to comment thereafter shall submit written
comments to the supreme court in accordance with subdivision (b)(6).

             (3) After review of comments received and prior to the filing of a
report by a committee, Tthe board of governors shall consider the proposals and
shall vote on each proposal to recommend acceptance, rejection, or amendment.

             (4)   [No Change]

             (5) If oral argument is deemed necessary, the supreme court shall
establish a date for oral argument on the proposals. Notice of the oral argument on
the proposals and a copy of the proposals shall be furnished to the affected
committee chair(s) and vice chair(s), the executive director and staff liaison of The
Florida Bar, all members of the Judicial Management Council, the clerk and chief

                                        -5-
judge of each district court of appeal, the clerk and chief judge of each judicial
circuit, the Speaker of the Florida House of Representatives, the President of the
Florida Senate, the chairs of the House and Senate committees as designated by the
Speaker and the President, and any person who has asked in writing filed with the
clerk of the supreme court for a copy of the notice. The clerk may provide the
notice electronically. The recommendations or a resume of them shall be published
on the websites of the supreme court and The Florida Bar and in The Florida
BarThe Florida Bar News before the oral argument or consideration of the
proposals without oral argument. Notice of the oral argument, if scheduled, shall
also be published on the website of the supreme court.

             (6)   [No Change]

              (7) Rules changes adopted by the court shall be made effective
either July 1 of the year of their adoption or January 1 of the year following their
adoption or on such other date as may be requested by the committee or set by the
court. The supreme court may permit motions for rehearing to be filed on behalf of
any person who filed a comment, The Florida Bar, any bar association, and the
affected committee.

      (c) - (d)    [No Change]

       (e) Expedited Proposals and Proposals in Response to Legislative
Changes by Rules Committees. If, in the opinion of a committee, a proposal
warrants expedited consideration or a rule amendment is necessary due to changes
in legislation, and the board of governors concurs, proposals may be made to the
supreme court using the committee’s fast-track procedures. The report and
proposed rule changes may be filed without prior publication for comment and
must conform to the Guidelines for Rules Submissions approved by administrative
order and posted on the websites of the supreme court and The Florida Bar. The
rules committees’ fast-track procedures shall be used to address legislative changes
to ensure that ordinarily any resulting proposed rule amendments can be adopted
by the court before the effective date of the legislation. If the court agrees that a
proposal warrants expedited consideration or a rule change is necessary due to a
legislative change, the court may publish the rule amendment for comment after
adopting it or may set a time for oral argument or for consideration of the proposal
without oral argument. Notice of the oral argument on the proposals, if scheduled
before or after adoption, and a copy of the proposals shall be furnished to the
affected committee chair(s) and vice chair(s), the executive director and the staff
liaison of The Florida Bar, all members of the Judicial Management Council, the


                                        -6-
clerk and chief judge of each district court of appeal, the clerk and chief judge of
each judicial circuit, the Speaker of the Florida House of Representatives, the
President of the Florida Senate, the chairs of the House and Senate committees as
designated by the Speaker and the President, and any person who has asked in
writing filed with the clerk of the supreme court for a copy of the notice. The clerk
may provide the notice electronically. Prior to or after their adoption, the
recommendations or a resume of them shall be published on the websites of the
supreme court and The Florida Bar, and in The Florida Bar News. Any person may
file comments concerning the changes, in accordance with the procedures set forth
in subdivision (b)(6). Notice of the oral argument, if scheduled, shall also be
published on the website of the supreme court.

      (f) – (h)    [No Change]

                                 Committee Notes

                                   [No Change]




                                        -7-